a

Case 2:15-cv-01164-KJM-DB Document 74 Filed 06/20/19 Page 1 of 15

 

 

 

 

 

nN

on

Oo 8 “nN

bo he bo
why G2 nN

Ne
tn

 

 

NORMAN RANKINS Fy
V-71789 43107 L

RJ DONOVAN J
oy 0;
480 Alta Rd. | 0 SRS. V29

San Diego CA, 92179

   

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Norman Rankins Case No. 2:15-CV-01164-KIM-DB

plainttt OPPOSITION TO DEFENDANT LIU'S MOTION
FOR SUMMARY JUDGEMENT AND
MEMORANDUM AND POINTS AND
v AUTHORITIES IN SUPPORT OF OPPOSITION
TO SUMMARY JUDGEMENT
Alexander Liu [FED.R.CIV.P.56]
defendant

JURY TRIAL DEMANDED

 

i. INTODUCTION

Plaintiff opposes defendant Liu's motion for summary judgement on the grounds

that plaintiff? has and does have raise triable issues of’ material fact, that defendant
Lin, violated plaintiff's constitutional rights on 3-20-14.
Plaintiff’ meets the applicable standard of proof, that defendant Liu's lack of

care and treatment described in plaintiff's complaint and subsequent moving papers,

demonstrates defendant Liu's DelHberate Indiffernce to plaintiff's serious medical needs

causing plaintiff unnecessary and wanton pain and suffering, in violation of the
HKighth Amendment prohibition of cruel and unusual punishment. Accordingly,

NORMAN RANKINS submits that his m otion in opposition to summary judgement
should be granted.

D

 
Case 2:15-cv-01164-KJM-DB Document 74 Filed 06/20/19 Page 2 of 15

 

 

 

 

nN

de

vi

Oo A wa HN

 

 

I. AUGUMENT

A. Plaintiff Raises A Genuine Dispute Of Material Fact as to defendant Liu.

Plaintiff here files opposition to defendant Liu's motion for sum mary judgze- .
ment, and supports this motion with official medical records and expert opinions by
medical professional's whose opinion's are consistant with the facts of plaintiff's
complaint.

On 3-14-14, at San Joaquin hospital, defendant Liu performed a trans urethral
resection of the prostate(TURP)surgery on plaintif?. The next day, 3-15-14 plaintiff
was discharged and sent back to CMF with instructions from defendant Liu to return
in one week for a follow up. |

On 3-20-14, plaintiff was brought back to San Joaquin hospital to see defen-
dant liu. When defendant Liu came to the room plaintiff had been waiting an hour
in, plaintiff informed him that he was in excruciating pain and could not urinate
without straining really hard. Plaintiff told defendant that something was wrong, and
asked defendant to please examin him.(second amend cmplEX A)

Defendant Liu then told plaintiff that he was to busy to examin him, but would
have brought back in two weeks. Plaintiff pleaded with defendant and reminded him
that this was a follow up to the surgery he had done, for the purpose of seeing if
anything was wrong, and there is so mething wrong. Defendant’ Lin again said he was
to busy and would see him in two weeks, then left the room. Plaintiff had spent
less then five minutes with defendant.(Ex A, sec amend empl)

Plaintiff continued to have terrible pains and straining, to the point that a
very painful umbilical hernia developed the day after the surgery from straining
to urinate. (EX D, sec amend empl) After having it reduced several tim es, plaintiff

had to have emergency surgery for it at Doctors hospital on 4-11-14.
On 4-7-14 plaintiff was brought back to San Joaquin hospital again to see

defendant Liu. He explained to defendant that his condition was much worse now
™ 3

and he had a hernia from straining,

\2

 

 
 

Case 2:15-cv-01164-KJM-DB Document 74 Filed 06/20/19 Page 3 of 15

 

eh ad

wi

Oe Oo ss HD

 

 

Defendant Liu asked the correction officers to unchain and uncuff plaintiff so
he could examin him. Defendant Liu then inserted a cystoscopy into plaintiff's
urethra to inspect it. Defendant Liu im mediately told plaintiff that he cotild see a
chip and debris blocking his uretha, and this is why he was in pain and could'nt
urinate.(EX B, sec amend cmpl) Defendant said he would push it up into plaintiff's
bladder and see if he could pee it out. If not he would need another surgery.

Plaintiff told defendant that had he examined plaintiff at the follow up this
would have been found then and save plaintiff alot of pain. The debris got stuck
again in plaintiff's urethra, blocking him from urinating, so he had to have a second
TURP surgery on 5-9-14. Plaintiff had to wait a month to have the second TURP
surgery because he oneededfrom the umbilical surgery before defendant Liu

would do it.

oO

efendant Lin's medical report of 3-20-14(EX E,DECLARATION ALEXANDER
LIU) he states an "EXAMINATION TO SHOWED NO DISTENDED BLADDER",defendant
Liu also states in his "STATEMENT OF UNDISPUTED MATERIAL FACTS,PAGE 3
BOX 17) "EXAMINATION TODAY SHOWED NO DISTENDED BLADDER". Plaintiff
disputes this as a falsification, as defendant Liu did not examin plaintiff as he claims
on 3-14-14. |

Plaintiff also disputes as a falsification the assertion of defendant Liu in his
medical report statement that"he seems able to empty his bladder". Plaintiff was very
clear on his follow up on3-14-14 with defendant Liu that he was not able to urinate,
and when he did, it was only after painfully strianing to get a little out(EX E°
DECLARATION OF ALEXANDER LIU).

On 4-7-4 when defendant Liu did examin plaintiff, he found debris tlocking the

prostatic urethral channel, which made emptying his Wadder a very false statement by

defendant Liu.

 

 
 

Case 2:15-cv-01164-KJM-DB Document 74 Filed 06/20/19 Page 4 of 15

 

Ww

de (tN

un

Vo GF “IN

 

 

Ii. THE LAW

Deliberate Indifference to the serious medical needs of an inmate is"cruel
and unusual punish ment" under’ the Righth Amendment.Rosati,791 F3d at 1039(9th Cir.
2015)(citing Estelle v. Gamble,d29 U.S.97,104-106(1976).This test includes"both an
objective standard-that the deprivation was serious enough to costitute cruel and
unusual punishment-and a subjective standard-deliberate indifference" Colwell v.

Bannister,763F.3d1060,1066(9their.2014)(quoting Snow v.McDaniel,681 F.3d 978,982(9th

A serious medical need "exists if failure to treat the injury or condition ‘could
result in further significant injury’ or cause the unnecessarry and wanton infliction of
pain(quoting Jett v. Penner, 439F.3d 1091,1096(9th cir.2006},

"Indications that a plaintiff has a serious medical need include the existence of an
injury that a reasonable doctor or patient would find important and worthy of
comment or treatment;the presence of a medical condition that significantly affects
an individual's daily activities; or the existence of chronic and substantial pain.
(quoting MeGuckin v. Smith,974 F.2d 1050,-60(9th cir. 1992).

Plaintiff was clearly sujected to Cruel and Unusuai Punishment by the inadequ-—
ate, delayed medical care and deliberate indifference of defendant Liu. Plaintiff
notified defendant Liu on 3-20-14 of his pain, suffering and symptoms and defendant
Tiu took no action at all. Plaintiff pleaded with defendant for help, defendant Liu
stated again he was to busy and would see him in two weeks.

Defendant Liu knew of, or should of known, the risks to plaintiff that would
result from his delay and non action.The fact that defendant Liu had just performed
the TURP surgery six days before, and now plaintiff was there in obvious distress,
unable to urinate and in pain, and defendant Liu, denied and delayed for 18 days to
examin plaintiff, shows defenants actions were clearly unreasonable in the medical

field and but for his delay, plaintiff would not have suffered the terrible pain he did

for over a month.

 

 
Case 2:15-cv-01164-KJM-DB Document 74 Filed 06/20/19 Page 5 of 15

 

Ww

& Ww

Oy

Oo CW m~r HN

 

 

The deliberate indifference prong requires (A)a purposeful act or failure to respond
to a prisoner's pain or possible medical need, and(B)harm caused by the indifference."
Lemire v. California Dep't of Corr & Rehab,726F.3d1062,1081(Stheir.2013) |
Plaintiff is not asserting a claim over a dispute with defendant Liu's "MEDICA
OPINIONS" as the defense states. Plaintiff is alleging and asserting that defendant
Liu was deliberately indifferant to his serious medical needs( ESTELLE V GAMBLE
(1976)429 U.S. 97;)Farmr v Brennan(1994) 511 us 825) Plaintife will present evidencE

(EXPERT; ect) showing defendants actions were clearly unreasonatle in the medical

. Feld.

im. CONCLUSION

Plaintiff reasserts he has met the standard to establish deliberate indiffere~
nee against defendant Liu, who was subjectively aware of plaintiff's condition, and
the risk of denying plaintiff medical care, causing plaintiff harm.Estelle v Gamble,
429 U.S.97,104(1976)sJeff v Penner,439 F.3d1096(9th cir.2006).

Defendant Liu failed to comply with medical standards of care during the
times mentioned above with regard to plaintiff's care and treatment, such that
deliberate indifference is shown. Based on the foregoing, it is respectfully requested

that the court enter summary judgement against defendant Lin.

DATED April 19, 2019

wat L a
oe a tf
By: FE bart Epo
oF ~

NORMAN RANKINS
Plaintiff Pro s°

 

 
 

 

=

 

Case LeodbeytigdteomP\ Filed 06/20/19 Page 6 of 15

Rom kins Vs. VAG
Cese Ne. QUS-Cv-avley- KIM DB

 

 
 

EFT OLE ROMMARP SeReReRTTAS ries DEZOMS ’ PhgES bt 2524

Case 2:15-cv-01164-KKAC aicument 16 Filed 02/11/16 Page 7 of 16

Alexander Liu, MD

SAN JOAQUIN GENERAL HOSPITAL PATIENT: RANKINS, NORMAN
MR#: 1124060
CONSULTATION ADMIT DATE:03/20/2014

LOCATION: DISC
DOB: 03/16/1366

 

DATE OF CONSULTATION: 03/20/2014
CONSULTING PHYSICIAN: Alexander Liu, MD

REFERRING PHYSICIAN: Joseph Bick, MD

This is a 46-year-old male CDCR patient who underwent TURP about two
weeks ago. Currently, ha-is still complaining of some pain, dysuria and
hematuria still going on. However, he is voiding spontaneously and seems
able to empty his bladder. .

Examination today showed no distended bladder.

PLAN: My plan ia for him to come back for cystoscopy in two weeks if his
condition is not improved. If he feels batter, then will leave him alone.

 

fr
Voice #603841471/Job #130472 ae
M: 03/20/2014 10:37:00 Alaxander Liu, MD
T; 03/20/2014 16:20:00
AGL:medq

 

CONSULTATION
Page 1 of 1

Electronically signed by LIU, ALEXANDER on 2014-03-24 12:02:22

 
 

 

Case_2:15-cv-01164-KJM-DB Document Hed 06/20/19 Page 8 of 15
Exner

Roars Ne. \L\w
Cosme be Qi\S- CV-O\64- kK ME OB
Exinio’s BY Crow See Named Cosmmp\ Cy w\

 

 
CASE ZS SVOLSAEIGE Dosumentap Filed QI LOIL? -Ragesl3.qf.24
Case 2:15-0V-01164-KIMCAE y Pena EB, Aled 02/11/16 Page 8 of 16

Alexander Liu, MD

SAN JOAQUIN GENERAL HOSPITAL _ BATIZNT: RANKINS, NORMAN
MR#: 1124060
CONSULTATION ADMIT DATE:04/07/2014

LOCATION: DISC
DOB: 09/16/1966

 

DATE OF CONSULTATION: 04/07/2014
CONSULTING PHYSICIAN: Alexander Liu, MD

REFERRING PHYSICIAN: Joseph Bick, MD

This is a 40-year-old male CDCR patient who had undergone TURP for BPH
about a month ago. Since his operation, he still complains of
significant irritative voiding symptoms. He complained of dysuria and
pain with urination. He voids 10 times during the day and has
significant nocturia as well.

A flexible wieeiign was performed teday to inspact the prostatic
urethra. Bagica. hay SES eoent & ag the prostate haa not gemplataly healed
yet. ‘Tn addTtion e aahese ena Le blédking. théesprostatioy
urethralschannel. wnat aS ead of a gél#tindus and débria “meterixi’ that
is broken up and pushed back into the bladder. Hopefully the patient
will urinate this'’out over the next few days. I will plan to heve him.
come back’ for followup in one week. If his obstructive symptoms still
persist, he will need formal cystoscopy and evacuation of debris from the

bladder.

 

Voice #606109361/Job #239841

 

 

D: 04/67/2014 13:42:00 Alexander Liu, MD
T: 04/08/2014 06:26:00
AL: medg
CONSULTATION
Page 1 of 1

Electronically signed by L!U, ALEXANDER an 2014-04-08 10:33:47

~~

 
. . . . N ;
Case 2:15 1164 Ye cumenty4__Filed pe Page 10 of 15

Rowine V, Lio

Case bo LZiiS- CV-C\WWEY-DRB
Exmior E& Soom Dadlecareren oF at We
SX Syokemeny ex Ge Ws own an Ue

 
10

11

12

13

14
15

16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 2 8
P.O Box 7608
Stockton, CA 95267
(209) 473-8732

Pe

San Joaquin General Hospital for
evaluation.

 

11. At the hospital the patient reported a painful
umbilical hernia for the last two to three
days. A CT of the abdomen and pelvis
revealed very tiny umbilical hernia
containing only fat. The bladder was
grossly normal.

Case 2:15-cv-01164-KJM- -DB_ Document 14 Filed 06/20/19 | Page - 11 of 15

 

Declaration of Alexander Liu, MD,
410; See also Exhibit D to Declaration
of Dr. Liu.

 

 

 

12. The hernia was reduced and the patient was
discharged back to prison.

 

Declaration of Alexander Liu, MD, .

910; See also Exhibit D to Declaration
of Dr. Liu.

 

 

Plaintiff reports that when he got back to the
prison that day the hernia bulged out again
and he was referred for surgical repair.

“13.

ee

14. The surgical repair of the hernia was
eventually completed on or about April 11,
2014.

 

Deposition of Norman Rankins, 38:16-
20-39:12, attached as Exhibit A to the
Declaration of Lori A. Reihl; See also
Declaration of Alexander Liu, MD,

4110; See also Exhibit D to Declaration
of Dr. Liu.

 

See Exhibit D to plaintiff's Complaint
filed in this action on May 29, 2015
(Docket No. 1); See also Deposition of
Norman Rankins, 65:13-67:1 and
Exhibit 7 to the Deposition of Norman
Rankins, attached as Exhibit A to the
Declaration of Lori A. Reihl.

 

 

 

15, On March 20, 2014, plaintiff was seen by
Dr. Liu at his first post-operative visit.

 

Declaration of Alexander Liu, MD,

4/12; See also Exhibit E to Declaration
of Dr. Liu

 

 

16. Plaintiff was seen in a private room by Dr.
Liu where he expressed his complaints of
ongoing pain after surgery and plaintiff
contends he complained of difficulty
urinating.

 

Dr. Liu also noted complaints of dysuria and
hematuria, and that examination showed no
distended bladder.

©:

 

 

 

MOTION FOR SUMMARY JUDGMENT

 

Declaration of Alexander Liu, MD,
412; See also Exhibit E to Declaration
of Dr. Liu; See also deposition of
Norman Rankins, 54:2-21, attached as
Exhibit A to the Declaration of Lori A.
Reihl.

 

Declaration of Alexander Liu, MD,

12; See also Exhibit E to Declaration
of Dr. Liu

Lo
3

 

 

 

 

 

 

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU, MD’S

 

 

 
 

Case 2:15-cv-01164-KJM-DB Document 74 Filed 06/20/19 Page 12 of 15

Alexander Liu, MD

SAN JOAQUIN GENERAL HOSPITAL PATIENT: RANKINS, NORMAN
MR#: 1124060
CONSULTATION ADMIT DATE: 03/20/2014

LOCATION: DISC
DOB:09/16/1966

 

DATE OF CONSULTATION: 03/20/2014
CONSULTING PHYSICIAN: Alexander Liu, MD

REFERRING PHYSICIAN: Joseph Bick, MD

This is a 46-year-old male CDCR patient who underwent TURP about two
weeks ago. Currently, he is still complaining of some pain, dysuria and
hematuria still going on. However, he is voiding spontaneously and seems
able to empty his bladder.

Examination today showed no distended bladder.

Ss
PLAN: My plan is for him to come back for cystoscopy in two weeks if his
condition is not improved. If he feels better, then will leavefhim alone.

Voice #603841471/Job #130472

 

 

D: 03/20/2014 10:37:00 Alexander Liu, MD
T: 03/20/2014 16:20:00
AL:medq

CONSULTATION

Page 1 of 1

Electronically signed by LIU, ALEXANDER on 2014-03-24 12:02:22

 

000000497

 
Case ee poem 74 ey Page 13 of 15

Rank ws Ne. LWAc
Case PE DAS-CV-OUGi- KIM DR
*Ex\o 0 ow Gee Nerd Comp\ens

 

 

 
 

CGISS AS21914 84 HMDBB DBOGHAANEALS Fide GOSERE /PHAged dratee4

Case 2:15-cv-01164-KJM-AC Document 16 Filed 02/11/16 Page 9 of 16

CALIFORNIA DEPARTMENT OF CORE.ECTIONS AND REHABILITATION
CALIFORNIA MEDIAL FACILITY
1600 California Drive, Vicaville, CA 95687
Tal: 707-443-6841
B-1 clinic ext: 2422
ER ext: £318

5/10/2014 9:37 PM . , 22)
Rankins, N 9/16/86 V717B9 Goes (= 2

BMIP returned S/p second TURP, initially on 3,14, but he had persistent obstructive and
irritative symptoms. :He-had a retained “chip” znd had a second TURP. Since 3/14 ha
also had an umbilical hernia tépair, necessitatad because of the obstructive symptoms
and the need to push out urine.

Urolagy f/u in 2 weeks.

PMH: unremarkable

PSH: knee surgery.

Med Rec: reviewed, reconciled. Continued Bactrim DS for only 3 days since urology did

not recommend.
Allergies: Cardura

151/94, S9/min, 18/min, 100% RA Healthy eppearing BMIP in NAD. Skin warm and
dry. Pulse regular. Muscular. Heart RRR w/) m/g. Lungs CTA. Abd soft and NTTP.

A: s/p second TURP. He will need urology fu and then since he is ; Med and Returm, he
can go back to PBSP.

P: Till, Bactrim BS for 3 days only

E: ow understood

David‘Mathis MD
David. athis@CDCR.CA.GOV

 

Physician & Surgeon tN
Cavering MD

nb
i a

 

HEALTH CARE SERVICES

 
Case 2:15-cv-01164-KIM Be pocestent THe Kiwi 06920/19 Page 15 of 15

L, Nenmens Rakin 5, cee, Cer aes Tuas a Woe Ame

OF ne Papas \narein teXaeccacdke, cr \ensr V8 yee S of
CAMS CHrch Bs Cr Pas y Yo Mac Gye oneK Come OF
AA&won, GT BY Voroven , Coury ov Sew DeQ0 VA
coerce. y Mwy Meany ecdkdicress SD USC Aryxe, ol,

Daw Diege CA, V2I79.

On 6-\S5- \V ~ Ae\iverect sero Porsou arbyac\s
oc Mea uc, city Nine Qhoove Ocldtess nw CRrechhech?

Or Copy Opps ow No Sumvery Tudgmeny iM BEAWONS,

“VE \ou Mn cok axe) ne Soong porns

 

Rk Danes NOC Ceus¥ . \ ass NK . Rer\\
Roane DN SSNS ov Con sen Rierc rordjewes Qeary
CORca GY Swe Cre ane
~ cycent, GuYy ARES Po. Box T1608
Se % SyookKiow CA “S267

Sce TOAVM ESO, CA ASS 5 “2322.

Vly Wie AL

are Onder Vewe\rty oy ae
CU,

mT ae
Reregewsy >? wer Orne Cot

 

b-1s-l?

 
